MEMORANDUM **
Khitam Mohammed Abu Shandi petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen based on adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005). We grant the petition for review, and remand for further proceedings.
The BIA abused its discretion in denying Abu Shandi’s motion to reopen to adjust status solely on the basis of the government’s objection. See Ahmed v. Mukasey, 548 F.3d 768, 772 (9th Cir.2008) (BIA may not deny a motion to reopen for adjustment of status based solely on the fact of the government’s objection).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.